DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE, filed on 4/4/2022, and the amendment, arguments and remarks, filed on 3/15/2022, in which claim(s) 1-20 is/are presented for further examination.
Claim(s) 1, 8 and 15 has/have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0032]-[0039] of the specification.
The examiner thanks applicant’s representative for pointing out where s/he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, filed on 3/15/2022, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejections of claim(s) 1-20 under 35 U.S.C. 103, see pages 9-13 of applicant’s remarks, filed on 3/15/2022, have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Objections
Claim(s) 2-7 is/are objected to because of the following informalities:  in line 1, “The method” should be corrected to “The computer-implemented method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., US 2016/0203194 A1 (hereinafter “Park”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Park discloses a computer-implemented method, comprising:
executing a query to retrieve an image of an object (Park [0130]-[0133], see searching for an image of the sketch drawn by the user);
compressing, using one or more parameters of the query, a raw image of the object to generate a compressed image of the object (Park [0131], see compressing the drawn sketch by the user, where the lines in the drawn sketch are being interpreted as the “one or more parameters”), the compressing including determining metadata identifying the raw image (Park [0131], see acquiring information related to the drawn sketch by the user), blurring the raw image identified by the metadata (Park [0117], see removing noise from the extracted outline of the image [i.e., metadata] by applying a Gaussian blur effect to the image), and encoding, using one or more machine learning models (Park [0135], see Chamfer matching algorithm, which is being interpreted as the “machine learning model”; and Park [0115], see automation algorithm, which is being interpreted as the “machine learning model”; Note: Under the broadest reasonable interpretation, “machine learning model” can be interpreted very broadly), the blurred raw image (Park [0117], see applying a Gaussian blur effect and then extracting the outline of the image along a part having the largest gradient by applying edge thinning to the image, which this process is being interpreted as the “encoding”; Note: Under the broadest reasonable interpretation, “encoding” can be interpreted very broadly);
extracting, using one or more predetermined contour thresholds, one or more contours of one or more features associated with the object from the encoded blurred raw image of the object (Park [0133], see searching for at least one image having the outline, which is being interpreted as the “one or more contours of one or more features associated with the object”, where how the process determined what the outline is means that some threshold was met that the system makes the determination that that part of the image is deemed an “outline” of the image, similar to the sketch from the database 431 based on the acquired information related to the sketch), one or more scores being determined  using the one or more machine learning models for each of the one or more features (Park [0134] and [0135], see selecting images including outlines having high similarity with the sketch from the images stored in the database 431 as a result of the measurement of the similarity, and acquire a predetermined number of images sequentially having higher similarities as a first search result in step 603 and when similarity values between the sketch and the outlines of the images are within a predetermined range, the server 21 may determine the images within the range as the first search result. For example, when the Chamfer matching algorithm is used, a chamfer score for an edge point direction between the sketch and the images may be calculated. At this time, as the similarity between the sketch and the outline of the image is higher, the chamfer score value may have a value closer to “0”. In this case, images having the chamfer scores close to “0” included within the predetermined range may be determined as the first search result; Park [0135], see Chamfer matching algorithm, which is being interpreted as the “machine learning model”; and Park [0115], see automation algorithm, which is being interpreted as the “machine learning model”; Note: Under the broadest reasonable interpretation, “machine learning model” can be interpreted very broadly) and generating, using the one or more extracted contours, one or more vector data representing the one or more features of the object (Park [0114] and [0115], see the processor 410 may be configured to extract outlines from the acquired images in step 503. For example, the processor 410 may be configured to generate vector information used as a search key using the extracted outlines. The vector information may, for example, be a comparative target to be compared with information related to the sketch drawn by the user. For example, the processor 410 may be configured to compare the vector information and the sketch information to determine a similarity therebetween, where, in an example method of generating the vector information, the processor 410 may be configured to convert pixels corresponding to the outline of the acquired image into a black color and to convert pixels, which are not included in the outline, into a white color. For example, a method of determining the outline of the image by the processor 410 may include a method of manually making an input by a person, a method of using an automation algorithm, and a method of using the two methods at the same time); and
generating, based on the compressed image of the object and the one or more scores, the image of the object using the one or more vector data representing the one or more features of the object (Park [0114] and [0115], see the processor 410 may be configured to extract outlines from the acquired images in step 503. For example, the processor 410 may be configured to generate vector information used as a search key using the extracted outlines. The vector information may, for example, be a comparative target to be compared with information related to the sketch drawn by the user. For example, the processor 410 may be configured to compare the vector information and the sketch information to determine a similarity therebetween, where, in an example method of generating the vector information, the processor 410 may be configured to convert pixels corresponding to the outline of the acquired image into a black color and to convert pixels, which are not included in the outline, into a white color. For example, a method of determining the outline of the image by the processor 410 may include a method of manually making an input by a person, a method of using an automation algorithm, and a method of using the two methods at the same time, where the “generated image of the object” is being interpreted to be what is used to compare against other images to find similar images).
Claim(s) 8 and 15 recite(s) similar limitations to claim 11 and is/are rejected under the same rationale.
With respect to claim 8, Park discloses a system comprising:
at least one programmable processor (Park [0079], see processor); and
a non-transitory machine-readable medium storing instructions (Park [0079], see memory).
With respect to claim 15, Park discloses a computer program product comprising a non-transitory machine-readable medium storing instructions (Park [0079], see memory).

Claims 2, 9 and 16
With respect to claims 2, 9 and 16, Park discloses wherein the query specifies at least one of: a geographical location of the object and a time period during an image of the object was obtained (Park [0150], see time of drawing).

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, Park discloses further comprising combining the generated image of the object with an additional data associated with the object; and
generating a combined representation of the object including the generated image of the object and the additional data (Park [0114] and [0115], where the “combined generated image of the object with an additional data” is being interpreted to be what is used to compare against other images to find similar images; Note: Under the broadest reasonable interpretation, “combined representation” can be interpreted very broadly).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, Park discloses wherein the compressing further comprises encoding the raw image to generate one or more encoded values corresponding to the one or more features of the object; decoding the encoded raw image to generate one or more indexes; and generating, using the one or more indexes, one or more polygons to represent a boundary of the object.

Claims 5, 12 and 19
With respect to claims 5, 12 and 19, Park discloses wherein the generating the image of the object further comprises reconstructing the image of the object using the one or more generated polygons (Park [0124], see image is generated, where generation using polygons is merely a design choice).

Claims 6, 13 and 20
With respect to claims 6, 13 and 20, Park discloses further comprising storing the one or more indexes in an index table in a database system (Park [0125], see storing the classified images in the database, where the images must be indexed in order to know where they are stored so they can be retrieved by the database, where storing in a table is merely a design choice).

Claims 7 and 14
With respect to claims 7 and 14, Park discloses further comprising receiving another raw image of the object (Park [0114], [0115] and [0133]-[0135], see intake and searching for a similar image, where adding another image merely repeats this process for the new image); and
updating the index table based on the received another raw image (Park [0125], see storing the classified images in the database, where the images must be indexed in order to know where they are stored so they can be retrieved by the database, where adding another image merely repeats this process for the new image).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Lu et al., 2019/0147305, for automatically selecting images using multi-content aware ratings;
– Anorga et al., 2018/0336415, for suggested actions for images;
– Bialynicka-Birula et al., 9836484, for leveraging deep learning to selectively store images at a mobile image capture device;
– Lavi et al., 8885984, for efficient image matching for large sets of images;
– Serrano et al., 8533204, for text-based searching of image data;
– Boufounos, 2012/0054191, for hierarchical signal quantization and hashing;
– Terajima Yoshito, JP 2009095002, for image picking-up device; and
– Ohira, 2009/0087098, for image processing.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: August 27, 2022


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152